FILED
                              NOT FOR PUBLICATION                           OCT 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANDRANIK KHANJARYAN,                              No. 06-72939

               Petitioner,                        Agency No. A079-578-025

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Andranik Khanjaryan, a native of the former U.S.S.R. and a citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ order

dismissing his appeal from an immigration judge’s decision denying his motion to

reopen removal proceedings conducted in absentia. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny

the petition for review.

      The agency did not abuse its discretion by denying Khanjaryan’s motion to

reopen where Khanjaryan did not offer any grounds for rescission of his in absentia

order of removal. See 8 U.S.C. § 1229a(b)(5)(C); 8 C.F.R. § 1003.23(b)(4)(ii).

      PETITION FOR REVIEW DENIED.




                                         2                                     06-72939